Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 10-20 are cancelled.
3.	New claims 21-29 have been added.
4.	Claims 1-9 and 21-29 are pending in this application.

DETAILED ACTION
Election/Restriction
5.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
6.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single disclosed species of a short-chain fatty acid;
A single disclosed species of a central nervous system disorders;
A single disclosed species of an additional component (e.g., magnesium or a species of group B vitamins (e.g., B12));
A single disclosed species of a formulation (e.g., tablets);
-lactalbumin 0.1 g; valeric acid as the species of short-chain fatty acid and 0.2 g). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-9 and 21-29.
7.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of -lactalbumin and short-chain fatty acid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mainardi (EP 2218462, filed with IDS) in view of Ruffet et al (WO 2008/138348, filed with IDS) and Zhang et al *Current Medicinal Chemistry, 2012, 19: 1602-1618).  Mainardi  reference teaches a composition comprising -lactalbumin for use in the treatment of CNS disorders (see for example paragraphs [0003], [0018]). Mainardi reference does not teach combination of -lactalbumin and short-chain fatty acid. However, Ruffet et al teach preparation of complexed lactalbumin (see abstract, st paragraph). Zhang et al teach that many lipidated peptides showed increased plasma stability(see p. 1608, right column 2nd paragraph). Zhang et al teach that the modification of peptides and proteins via lipidation improved pharmacological and pharmaceutical properties of many peptides (see p. 1613, right column, “Summary and Outlook”). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mainardi, Ruffet et al and Zhang et al and create a composition comprising -lactalbumin and short-chain fatty acid, since Ruffet et al teach it is known in the art and that Zhang et al teach that lipidation improves pharmacological and pharmaceutical properties of many peptides and increases plasma stability, with a reasonable expectation of success. 
8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
9.	Applicant is required to elect a single disclosed species of a short-chain fatty acid (e.g., butyric acid), a single disclosed species of a CNS disorder (e.g., depression), a single disclosed species of a dosage of alpha-lactalbumin (e.g., 0.1 g), a single disclosed species of an additional component (e.g., magnesium), a single disclosed species of dosage of short-chain fatty acid (e.g., 0. 2 g), a single disclosed species of formulation (e.g., oral, and species if tablet). 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654